DETAILED ACTION
	1.	This action is in response to the application filed on 1/5/21.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1-2, 4-5, 67-, 15, 18, and 20-21 are objected to because of the following informalities:  
In claims 1-2, 4-5, 6-7, 15, 18, and 20-21, recite the limitations “restarts/re-energizations” should be replaced with “restarts” or “re-energizations”.
In claim 6, recites the limitations “equipment/load(s)” should be replaced with “equipment” or “load”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, the limitation recites “other similar parameters”. It is unclear to what is the “other similar parameter”. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2 and 4-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickel (US 20130169309).
 	Regarding claim 1: Bickel disclsoes a method (i.e. figures 1-4) for analyzing effects of electrical perturbations on equipment in an electrical system (i.e. system in figure 1), comprising: 
 	processing energy-related signals (i.e. signals from IEDs) from at least one intelligent electronic device (IED) (i.e. IEDs) in the electrical system (i.e. system of figure 1A) to identify an electrical perturbation (i.e. condition in step 202) in the electrical system (i.e. system in figure 1); 
determining an end time (i.e. step 324, store system statues) of the electrical perturbation; 
analyzing electrical measurement data from prior to (i.e. figure 2: stored data in step 208), during (i.e. see step 206, 201 in figure 2, where perform control and management and analyzing data) and/or after the end time of the electrical perturbation (i.e. condition in step 202) to identify and quantify the effects of the electrical perturbation (i.e. condition in step 202) on equipment in the electrical system (i.e. system in figure 1), the effects including equipment restarts/re-energizations (i.e. see step 316 or 318 figure 3 or restart in normal mode, by the controller 120 in figure 1A) due to the electrical perturbation (i.e. condition in step 202); and 
taking one or more actions to reduce (i.e. figure 3: step 320 by reduce the frequency) the effects of the electrical perturbation (i.e. condition in step 202) and extend the life of the equipment (i.e. by increase stability of the system), the actions including at least one of communicating the equipment restarts/re-energizations (i.e. controller 120 in figure 1A) and controlling at least one component in the electrical system (i.e. function of the controller 120) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 2: (i.e. figures 1-4) wherein the equipment restarts/re-energizations (i.e. see step 316 or 318 figure 3 or restart in normal mode, by the controller 120 in figure 1A) produce or may lead to stresses that may shorten life of the equipment (i.e. ¶ 8-21).
	Regarding claim 4: (i.e. figures 1-4) wherein communicating the equipment restarts/re-energizations, includes: communicating the equipment restarts/re-energizations via at least one of: a report, a text, an email, audibly, and an interface of a screen/display (i.e. ¶ 50-64 and 76-86).
Regarding claim 5: (i.e. figures 1-4) wherein communicating the equipment restarts/re-energizations, includes: indicating the equipment restarts/re-energizations on at least one dynamic tolerance curve (i.e. tolerance curve is calculated by the historical data or threshold, see figure 4: step 412, 414, 422) associated with the electrical system (i.e. ¶ 50-64 and 76-86).
	Regarding claim 6: (i.e. figures 1-4) wherein communicating the equipment restarts/re-energizations, includes: indicating at least one of severity, magnitude, phase, phase angle, duration, location, process and equipment/load(s) impacted by the electrical perturbation on at least one dynamic tolerance curve associated with the electrical system (i.e. ¶ 50-64 and 76-86).
	Regarding claim 7: (i.e. figures 1-4) wherein the at least one component is automatically controlled (i.e. component of the controller 120) by a control system associated with the electrical system in response to the communicated equipment restarts/re-energizations (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 8: (i.e. figures 1-4) wherein the at least one component corresponds to at least one of the equipment experiencing restarts/re-energizations due to the electrical perturbation (i.e. condition in step 202) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 9: (i.e. figures 1-4) wherein the energy-related signals include at least one of a voltage signal, a current signal, and a derived energy-related value (i.e. see signals in step 202) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 10: (i.e. figures 1-4) wherein the derived energy-related value includes at least one of a calculated, derived, developed, interpolated, extrapolated, evaluated, and otherwise determined additional energy-related value from the at least one of the voltage signal and the current signal (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 11: (i.e. figures 1-4) wherein the derived energy-related value includes at least one of active power, apparent power, reactive power, energy, harmonic distortion, power factor, harmonic power, harmonic voltages, harmonic currents, interharmonic currents, interharmonic voltages, interharmonic power, individual phase currents, phase angle, impedance, sequence component, total voltage harmonic distortion, total current harmonic distortion, three-phase currents, phase voltage(s), line voltage(s) or other similar parameters (i.e. see step 202) (i.e. ¶ 50-64 and 76-86).
  	Regarding claim 12: (i.e. figures 1-4) wherein the derived energy-related value includes at least one energy-related characteristic, the energy-related characteristic including magnitude, phase angle, duration, associated frequency components, impedance, energy-related parameter shape, rise time, and decay rate (i.e. see step 202) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 13: (i.e. figures 1-4) wherein the analyzing electrical measurement data from prior to, during and/or and after the end time of the electrical perturbation, includes: considering changes with respect to the time prior to the electrical perturbation in the at least one of the voltage signal, the current signal, and the derived energy value (i.e. figure 4: see step 410) (i.e. ¶ 50-64 and 76-86).
  	Regarding claim 14: (i.e. figures 1-4) wherein the changes to be considered include at least one of a change in the true or displacement power factor, impedance, signal shape, voltage signal distortion, current signal distortion, and power signal distortion (i.e. figure 4: change in voltage or current) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 15: (i.e. figures 1-4) wherein the changes to be considered indicate the equipment restarts/re-energizations (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 16: (i.e. figures 1-4) wherein the electrical perturbation includes at least one of a voltage perturbation, a current perturbation, and a derived energy value perturbation (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 17: (i.e. figures 1-4) wherein the voltage perturbation includes at least one of a voltage sag, a voltage swell, a voltage transient, a voltage interruption, and a long-duration root-mean- square (rms) variation (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 18: (i.e. figures 1-4) further comprising: generating an alarm in response to the equipment restarting/re-energizing immediately after the electrical perturbation (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 19: (i.e. figures 1-4) wherein the end time is determined by the at least one IED indicating the voltage has recovered to a range within the nominal voltage (i.e. normal operation) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 20: Bickel discloses (i.e. figures 1-4) a method for analyzing effects of electrical perturbations on equipment in an electrical system (i.e. system of figure 1A), comprising: 
 	processing energy-related signals (i.e. signals from IEDs) from at least one intelligent electronic device (IED) (i.e. IEDs) in the electrical system (i.e. system of figure 1A) to identify an electrical perturbation (i.e. condition in step 202) in the electrical system (i.e. system in figure 1);
 	analyzing electrical measurement data (i.e. figure 2: stored data in step 208) from or derived from the energy-related signals to identify and quantify the effects of the electrical perturbation (i.e. condition in step 202) on equipment in the electrical system (i.e. system of figure 1A), the effects including equipment restarts/re-energizations (i.e. see step 316 or 318 figure 3 or restart in normal mode, by the controller 120 in figure 1A) due to the electrical perturbation (i.e. condition in step 202); and
 taking one or more actions to reduce (i.e. figure 3: step 320 by reduce the frequency) the effects of the electrical perturbation (i.e. condition in step 202) and extend the life of the equipment (i.e. by increase stability of the system), the actions including at least one of communicating the equipment restarts/re-energizations (i.e. controller 120 in figure 1A) and controlling at least one component in the electrical system (i.e. function of the controller 120) (i.e. ¶ 50-64 and 76-86).
 	Regarding claim 21: Bickel disclsoes (i.e. figures 1-4) a system for analyzing effects of electrical perturbations on equipment in an electrical system, comprising: 
 	at least one processor (i.e. processor of 120); 
 	at least one memory device (i.e. 152) coupled to the at least one processor (i.e. processor of 120), the at least one processor (i.e. processor of 120) and the at least one memory device (i.e. 152) configured to: 
 	process energy-related signals (i.e. signals from IEDs) from at least one intelligent electronic device (IED) (i.e. IEDs) in the electrical system (i.e. system of figure 1A) to identify an electrical perturbation (i.e. condition in step 202) in the electrical system; 
 determining an end time (i.e. step 324, store system statues) of the electrical perturbation; 
analyzing electrical measurement data from prior to (i.e. figure 2: stored data in step 208), during (i.e. see step 206, 201 in figure 2, where perform control and management and analyzing data) and/or after the end time of the electrical perturbation (i.e. condition in step 202) to identify and quantify the effects of the electrical perturbation (i.e. condition in step 202) on equipment in the electrical system (i.e. system in figure 1), the effects including equipment restarts/re-energizations (i.e. see step 316 or 318 figure 3 or restart in normal mode, by the controller 120 in figure 1A) due to the electrical perturbation (i.e. condition in step 202); and 
taking one or more actions to reduce (i.e. figure 3: step 320 by reduce the frequency) the effects of the electrical perturbation (i.e. condition in step 202) and extend the life of the equipment (i.e. by increase stability of the system), the actions including at least one of communicating the equipment restarts/re-energizations (i.e. controller 120 in figure 1A) and controlling at least one component in the electrical system (i.e. function of the controller 120) (i.e. ¶ 50-64 and 76-86).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bickel (US 20130169309) in view of Pamulaparthy et al. (US 20160327600).
 	Regarding claim 3: Bickel discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the stresses include electrical, thermal and mechanical stresses.
 	Pamulaparthy et al. disclose a health monitor device comprising the stresses include electrical, thermal and mechanical stresses (i.e. ¶ 35 and 35).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Bickel’s invention with the device as disclose by Pamulaparthy et al. to analyzing the received protection data and the received health monitoring data using a common time reference; monitoring, diagnosing, analyzing, or predicting a failure of the transformer based at least in part on analysis of the received protection data and the received health monitoring data; and generating an instruction to modify operation of the transformer in response to monitoring, diagnosing, analyzing, or predicting a failure.
 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838